                                                                                    1 Amir Shlesinger (SBN 204132)

                                                                                    2 ashlesinger@reedsmith.com
                                                                                        Kevin C. Kroll (SBN 301532)
                                                                                    3 kkroll@reedsmith.com

                                                                                    4 REED SMITH LLP
                                                                                        355 South Grand Avenue, Suite 2900
                                                                                    5 Los Angeles, CA 90071-1514

                                                                                    6 Telephone: +1 213 457 8000
                                                                                        Facsimile: +1 213 457 8080
                                                                                    7

                                                                                    8 Attorneys for Defendants HEALTH
                                                                                        CARE SERVICE CORPORATION, a
                                                                                    9 Mutual Legal Reserve Company, doing

                                                                                   10 business in Illinois as BLUE CROSS
                                                                                        AND BLUE SHIELD OF ILLINOIS
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12                       UNITED STATES DISTRICT COURT
REED SMITH LLP




                                                                                   13                     CENTRAL DISTRICT OF CALIFORNIA
                                                                                   14

                                                                                   15                                         Case No.: 2:20-cv-11798-RGK (Ex)
                                                                                      PAYMAN R. EMMANUEL, M.D., INC.
                                                                                   16 D/B/A ORTHOPEDIC & SPINE                JOINT STIPULATION AND
                                                                                      INSTITUTE OF LOS ANGELES,               PROTECTIVE ORDER
                                                                                   17

                                                                                   18                    Plaintiff,
                                                                                                                              District Judge R. Gary Klausner
                                                                                   19                                         Magistrate Judge Charles F. Eick
                                                                                        vs.
                                                                                   20
                                                                                      BLUE CROSS BLUE SHIELD OF
                                                                                   21
                                                                                      ILLINOIS, an Illinois Corporation;
                                                                                   22 STATE FARM MUTUAL
                                                                                      AUTOMOBILE INSURANCE
                                                                                   23
                                                                                      COMPANY, an Illinois Corporation; and
                                                                                   24 DOES 1 through 100,

                                                                                   25                    Defendants
                                                                                   26

                                                                                   27

                                                                                   28


                                                                                                      JOINT STIPULATION AND PROTECTIVE ORDER
                                                                                    1        TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF
                                                                                    2 RECORD:

                                                                                    3        Upon agreement of the Plaintiff Payman R. Emmanuel, M.D., Inc. dba
                                                                                    4 Orthopedic & Spine Institute of Los Angeles (“Plaintiff”) and defendants Health Care

                                                                                    5 Service Corporation, a Mutual Legal Reserve Company, doing Business in Illinois as

                                                                                    6 Blue Cross and Blue Shield of Illinois (“BCBSIL”) and State Farm Mutual Automobile

                                                                                    7 Insurance Company (“State Farm”) (collectively “Defendants”) (Plaintiff and

                                                                                    8 Defendants are collectively referred to herein as the “Parties”), and in accordance with

                                                                                    9 the Federal Rules of Civil Procedure, and all applicable Local Rules of the United States

                                                                                   10 District Court, Central District, the Court enters this Stipulated Protective Order:
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        1.     Disclosures and discovery in this action are likely to involve production
                                                                                   12 of confidential, proprietary, or private information, including protected health
REED SMITH LLP




                                                                                   13 information, for which protection from public disclosure and use for any purpose

                                                                                   14 other than litigating this action may be warranted. The Parties acknowledge that this

                                                                                   15 Stipulated Protected Order does not confer blanket protections on all disclosures or

                                                                                   16 responses to discovery and that the protection it affords from public disclosure and use

                                                                                   17 extends only to the limited information or items that are entitled to confidential

                                                                                   18 treatment under the applicable legal principles. The Parties further acknowledge, as

                                                                                   19 set forth in Section 23 below, that this Stipulated Protective Order does not entitle

                                                                                   20 them to file confidential information under seal; Civil Local Rule 79-5 sets forth the

                                                                                   21 procedures that must be followed and the standards that will be applied when a party

                                                                                   22 seeks permission from the Court to file material under seal.

                                                                                   23        2.     The Parties, by and through their respective counsel, have mutually
                                                                                   24 agreed that a Stipulated Protective Order that meets the requirements of a “qualified

                                                                                   25 protective order,” as that term is defined by 45 C.F.R. § 164.512(e)(1)(v), is necessary

                                                                                   26 and mutually agree to remain in full compliance with any privacy requirements

                                                                                   27

                                                                                   28

                                                                                                                                 –1–
                                                                                                         JOINT STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                                                    1 imposed by regulations promulgated under the Health Insurance Portability and

                                                                                    2 Accountability Act of 1996 (“HIPAA”).

                                                                                    3         3.     In this Stipulation and Protective Order, the words set forth below shall
                                                                                    4 have the following meanings:

                                                                                    5                a.     “Proceeding” means the above-entitled proceeding in the United
                                                                                    6 States District Court, Central District of California, Case No. 2:20-cv-11798-RGK

                                                                                    7 (Ex). s

                                                                                    8                b.     “Court” means the United States District Court, Central District of
                                                                                    9 California, the Honorable R. Gary Klausner, the Honorable Charles F. Eick, or any

                                                                                   10 other judge to which this Proceeding may be assigned, including Court staff
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 participating in such proceedings.

                                                                                   12                c.     “Confidential” means any information which is in the possession
REED SMITH LLP




                                                                                   13 of a Designating Party who believes in good faith that such information is entitled to

                                                                                   14 confidential treatment under applicable law.

                                                                                   15                d.     “Confidential Materials” means any Documents, Testimony or
                                                                                   16 Information as defined below designated as “Confidential” or “Confidential-

                                                                                   17 Attorneys’ Eyes Only” pursuant to the provisions of this Stipulation and Protective

                                                                                   18 Order.

                                                                                   19                e.     “Designating Party” means the Party that designates Materials as
                                                                                   20 “Confidential” or “Confidential- Attorneys’ Eyes Only.”

                                                                                   21                f.     “Disclose” or “Disclosed” or “Disclosure” means to reveal,
                                                                                   22 divulge, give, or make available Materials, or any part thereof, or any information

                                                                                   23 contained therein.

                                                                                   24
                                                                                                     g.     “Documents” means (i) any “Writing,” “Original,” and
                                                                                   25
                                                                                        “Duplicate” as those terms are defined by Federal Rules of Evidence Rule 1001,
                                                                                   26
                                                                                        which have been produced in discovery in this Proceeding by any person, and (ii) any
                                                                                   27
                                                                                        copies, reproductions, or summaries of all or any part of the foregoing.
                                                                                   28

                                                                                                                            –2–
                                                                                                          JOINT STIPULATION AND PROTECTIVE ORDER
                                                                                    1               h.     “Information” means the content of Documents or Testimony or
                                                                                    2 any information that is derived, created, and replicate from Documents or Testimony.

                                                                                    3               i.     “Receiving Party” means the Party who receives Confidential
                                                                                    4 Materials from the Designating Party.

                                                                                    5               j.     “Testimony” means all depositions, declarations or other testimony
                                                                                    6 taken or used in this Proceeding.

                                                                                    7        4.     This Protective Order shall apply to, and shall govern, all documents,
                                                                                    8 things, discovery responses, and testimony designated by the disclosing party in good

                                                                                    9 faith as constituting or containing confidential information pursuant to this Protective

                                                                                   10 Order. All documents produced in this litigation, whether or not marked as
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 “Confidential” or “Confidential- Attorneys’ Eyes Only,” shall be used solely for the

                                                                                   12 purposes of this lawsuit and for no other purpose.
REED SMITH LLP




                                                                                   13        5.     The Designating Party shall have the right to designate as “Confidential”
                                                                                   14 or “Confidential- Attorneys’ Eyes Only” any Documents, Testimony or Information

                                                                                   15 that the Designating Party in good faith believes to contain non-public information

                                                                                   16 that is entitled to confidential treatment under applicable law.

                                                                                   17        6.     “Confidential” information means information that falls within one or
                                                                                   18 more of the following categories:

                                                                                   19               a.     Research and development information;
                                                                                   20               b.     Information prohibited from disclosure by statute;
                                                                                   21               c.     Medical information concerning any individual;
                                                                                   22               d.     Personal identity information;
                                                                                   23               e.     Income tax returns (including attached schedules and forms, W-2
                                                                                   24                      forms and 1099 forms);
                                                                                   25
                                                                                                    f.     Personnel or employment records of a person who is not a party to
                                                                                   26
                                                                                                           the case; or
                                                                                   27

                                                                                   28

                                                                                                                           –3–
                                                                                                         JOINT STIPULATION AND PROTECTIVE ORDER
                                                                                    1               g.     Any other information or tangible things that qualify for protection
                                                                                    2                      under Federal Rule of Civil Procedure 26(c).
                                                                                    3         7.    “Confidential- Attorneys’ Eyes Only” information means information
                                                                                    4 that falls within one or more of the following categories:

                                                                                    5               a.     Trade secrets information, including a formula, pattern,
                                                                                    6 compilation, program, device, method, technique, process, financial data, or list of

                                                                                    7 actual or potential customers or suppliers, that derives independent economic value,

                                                                                    8 actual or potential, from not being generally known to, and not being readily

                                                                                    9 ascertainable by proper means by, other persons who can obtain economic value from

                                                                                   10 its disclosure or use;
                 A limited liability partnership formed in the State of Delaware




                                                                                   11               b.     Highly sensitive financial, commercial, and marketing information
                                                                                   12 relating to the parties’ respective products and/or business activities, including without
REED SMITH LLP




                                                                                   13 limitation, contracts and fee schedules with participating providers and analyses

                                                                                   14 reflecting average rates of reimbursement for procedures, and information or analyses

                                                                                   15 reflecting methods used to determine Maximum Reimbursable Charges or Usual and

                                                                                   16 Customary Charges.

                                                                                   17         8.    The entry of this Stipulation and Protective Order does not alter, waive,
                                                                                   18 modify, or abridge any right, privilege or protection otherwise available to any Party

                                                                                   19 with respect to the discovery of matters, including but not limited to any Party’s right

                                                                                   20 to assert the attorney-client privilege, the attorney work product doctrine, or other

                                                                                   21 privileges, or any Party’s right to contest any such assertion.

                                                                                   22         9.    Any Documents, Testimony or Information to be designated as
                                                                                   23 “Confidential” or “Confidential-Attorneys’ Eyes Only” must be clearly so designated

                                                                                   24 before the Document, Testimony or Information is Disclosed or produced. The parties

                                                                                   25
                                                                                        may agree that the case name and number are to be part of the “Confidential” or
                                                                                   26
                                                                                        “Confidential-Attorneys’ Eyes Only” designation. The “Confidential” or
                                                                                   27

                                                                                   28

                                                                                                                           –4–
                                                                                                         JOINT STIPULATION AND PROTECTIVE ORDER
                                                                                    1 “Confidential-Attorneys’ Eyes Only” designation should not obscure or interfere with

                                                                                    2 the legibility of the designated Information.

                                                                                    3               a.       For Documents (apart from transcripts of depositions or other
                                                                                    4 pretrial or trial proceedings), the Designating Party must affix the legend

                                                                                    5 “Confidential” or “Confidential-Attorneys’ Eyes Only” on each page of any

                                                                                    6 Document containing such designated Confidential Material.

                                                                                    7               b.       For Testimony given in depositions the Designating Party may
                                                                                    8 either:

                                                                                    9
                                                                                                           i.      Identify on the record, before the close of the deposition, all
                                                                                   10
                                                                                                    “Confidential” or “Confidential-Attorneys’ Eyes Only” Testimony, by
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                    specifying all portions of the Testimony that qualify as “Confidential” ”
                                                                                   12
                                                                                                    or “Confidential- Attorneys’ Eyes Only;” or
REED SMITH LLP




                                                                                   13
                                                                                                          ii.      Designate the entirety of the Testimony at the deposition as
                                                                                   14
                                                                                                    “Confidential” or “Confidential-Attorneys’ Eyes Only” (before the
                                                                                   15
                                                                                                    deposition is concluded) with the right to identify more specific portions
                                                                                   16
                                                                                                    of the Testimony as to which protection is sought within thirty (30) days
                                                                                   17
                                                                                                    following receipt of the deposition transcript. In circumstances where
                                                                                   18
                                                                                                    portions of the deposition Testimony are designated for protection, the
                                                                                   19
                                                                                                    transcript pages containing “Confidential” or “Confidential-Attorneys’
                                                                                   20
                                                                                                    Eyes Only” Information may be separately bound by the court reporter,
                                                                                   21
                                                                                                    who must affix to the top of each page the legend “Confidential” or
                                                                                   22
                                                                                                    “Confidential-Attorneys’ Eyes Only,” as instructed by the Designating
                                                                                   23
                                                                                                    Party.
                                                                                   24
                                                                                                    c.       For Information produced in some form other than Documents, and
                                                                                   25
                                                                                        for any other tangible items, including, without limitation, compact discs or DVDs,
                                                                                   26
                                                                                        the Designating Party must affix in a prominent place on the exterior of the container
                                                                                   27
                                                                                        or containers in which the Information or item is stored the legend “Confidential” or
                                                                                   28

                                                                                                                           –5–
                                                                                                         JOINT STIPULATION AND PROTECTIVE ORDER
                                                                                    1 “Confidential-Attorneys’ Eyes Only.” If only portions of the Information or item

                                                                                    2 warrants protection, the Designating Party, to the extent practicable, shall identify the

                                                                                    3 “Confidential” or “Confidential-Attorneys’ Eyes Only” portions.

                                                                                    4         10.    The inadvertent production by any of the undersigned Parties or non-
                                                                                    5 Parties to the Proceedings of any Document, Testimony or Information during

                                                                                    6 discovery in this Proceeding without a “Confidential” or “Confidential-Attorneys’

                                                                                    7 Eyes Only” designation, shall be without prejudice to any claim that such item is

                                                                                    8 “Confidential” or “Confidential- Attorneys’ Eyes Only” and such Party shall not be

                                                                                    9 held to have waived any rights by such inadvertent production. In the event that any

                                                                                   10 Document, Testimony or Information that is subject to a “Confidential” or
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 “Confidential-Attorneys’ Eyes Only” designation is inadvertently produced without

                                                                                   12 such designation, the Party that inadvertently produced the document shall give
REED SMITH LLP




                                                                                   13 written notice of such inadvertent production within twenty (20) days of discovery of

                                                                                   14 the inadvertent production, together with a further copy of the subject Document,

                                                                                   15 Testimony or Information designated as “Confidential” or “Confidential-Attorneys’

                                                                                   16 Eyes Only” (the “Inadvertent Production Notice”). Upon receipt of such Inadvertent

                                                                                   17 Production Notice, the Party that received the inadvertently produced Document,

                                                                                   18 Testimony or Information shall promptly destroy the inadvertently produced

                                                                                   19 Document, Testimony or Information and all copies thereof, or, at the expense of the

                                                                                   20 producing Party, return such together with all copies of such Document, Testimony or

                                                                                   21 Information to counsel for the producing Party and shall retain only the “Confidential”

                                                                                   22 or “Confidential-Attorneys’ Eyes Only” designated Materials. Should the receiving

                                                                                   23 Party choose to destroy such inadvertently produced Document, Testimony or

                                                                                   24 Information, the receiving Party shall notify the producing Party in writing of such

                                                                                   25
                                                                                        destruction within ten (10) days of receipt of written notice of the inadvertent
                                                                                   26
                                                                                        production. In the event that this provision conflicts with any applicable law
                                                                                   27
                                                                                        regarding waiver of confidentiality through the inadvertent production of Documents,
                                                                                   28

                                                                                                                          –6–
                                                                                                        JOINT STIPULATION AND PROTECTIVE ORDER
                                                                                    1 Testimony or Information, such law shall govern. Any inadvertent production shall

                                                                                    2 also not constitute a waiver in any other proceeding.

                                                                                    3         11.   The inadvertent production of any Document, Testimony or Information
                                                                                    4 that is subject to any privilege, including the attorney-client privilege and/or attorney

                                                                                    5 work-product doctrine, shall not operate as a waiver of the privilege if the Party that

                                                                                    6 made the inadvertent production provides written notice of such inadvertent

                                                                                    7 production within twenty (20) days of discovery of the inadvertent production. Upon

                                                                                    8 receipt of notice of the inadvertent production, the Party that received the

                                                                                    9 inadvertently produced Document, Testimony or Information shall promptly destroy

                                                                                   10 the inadvertently produced Document, Testimony or Information and all copies
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 thereof, or, at the expense of the producing Party, return such together with all copies

                                                                                   12 of such Document, Testimony or Information to counsel for the producing Party.
REED SMITH LLP




                                                                                   13 Should the receiving Party choose to destroy such inadvertently produced Document,

                                                                                   14 Testimony or Information, the receiving Party shall notify the producing Party in

                                                                                   15 writing of such destruction within ten (10) days of receipt of written notice of the

                                                                                   16 inadvertent production.

                                                                                   17         12.   In the event that counsel for a Party receiving Documents, Testimony or
                                                                                   18 Information in discovery designated as “Confidential” or “Confidential-Attorneys’

                                                                                   19 Eyes Only” objects to such designation with respect to any or all of such items, said

                                                                                   20 counsel shall advise counsel for the Designating Party, in writing, of such objections,

                                                                                   21 the specific Documents, Testimony or Information to which each objection pertains,

                                                                                   22 and the specific reasons and support for such objections (the “Designation

                                                                                   23 Objections”). Counsel for the Designating Party shall have thirty (30) days from

                                                                                   24 receipt of the written Designation Objections to either (a) agree in writing to de-

                                                                                   25
                                                                                        designate Documents, Testimony or Information pursuant to any or all of the
                                                                                   26
                                                                                        Designation Objections and/or (b) file a motion with the Court seeking to uphold any
                                                                                   27
                                                                                        or all designations on Documents, Testimony or Information addressed by the
                                                                                   28

                                                                                                                         –7–
                                                                                                       JOINT STIPULATION AND PROTECTIVE ORDER
                                                                                    1 Designation Objections (the “Designation Motion”). Pending a resolution of the

                                                                                    2 Designation Motion by the Court, any and all existing designations on the Documents,

                                                                                    3 Testimony or Information at issue in such Motion shall remain in place. The

                                                                                    4 Designating Party shall have the burden on any Designation Motion of establishing

                                                                                    5 the applicability of its “Confidential” or “Confidential-Attorneys’ Eyes Only”

                                                                                    6 designation. In the event that the Designation Objections are neither timely agreed to

                                                                                    7 nor timely addressed in the Designation Motion, then such Documents, Testimony or

                                                                                    8 Information shall be de-designated in accordance with the Designation Objection

                                                                                    9 applicable to such material.

                                                                                   10         13.    Access to and/or Disclosure of Confidential Materials designated as
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 “Confidential” shall be permitted only to the following persons:

                                                                                   12                a.     The Court;
REED SMITH LLP




                                                                                   13                b.     (1) Attorneys of record in the Proceedings and their affiliated
                                                                                   14 attorneys, paralegals, clerical and secretarial staff employed by such attorneys who are

                                                                                   15 actively involved in the Proceedings and are not employees of any Party. (2) In-house

                                                                                   16 counsel to the undersigned Parties and the paralegal, clerical and secretarial staff

                                                                                   17 employed by such counsel. Provided, however, that each non-lawyer given access to

                                                                                   18 Confidential Materials shall be advised that such Materials are being Disclosed

                                                                                   19 pursuant to, and are subject to, the terms of this Stipulation and Protective Order and

                                                                                   20 that they may not be Disclosed other than pursuant to its terms;

                                                                                   21
                                                                                                     c.     Those officers, directors, partners, members, employees and
                                                                                   22
                                                                                        agents of all non-designating Parties that counsel for such Parties deems reasonably
                                                                                   23
                                                                                        necessary to aid counsel in the prosecution and defense of this Proceeding; provided,
                                                                                   24
                                                                                        however, that the Parties agree that such individual are bound by this Stipulation and
                                                                                   25
                                                                                        Protective Order;
                                                                                   26
                                                                                                     d.     Court reporters in this Proceeding and their staff (whether at
                                                                                   27
                                                                                        depositions, hearings, or any other proceeding);
                                                                                   28

                                                                                                                            –8–
                                                                                                          JOINT STIPULATION AND PROTECTIVE ORDER
                                                                                    1              e.     Any deposition, trial or hearing witness in the Proceeding who
                                                                                    2 previously has had access to the Confidential Materials, or who is currently or was

                                                                                    3 previously an officer, director, partner, member, employee or agent of an entity that

                                                                                    4 has had access to the Confidential Materials;

                                                                                    5              f.     Any deposition or non-trial hearing witness in the Proceeding who
                                                                                    6 previously did not have access to the Confidential Materials; provided, however, that

                                                                                    7 each such witness given access to Confidential Materials shall be advised that such

                                                                                    8 Materials are being Disclosed pursuant to, and are subject to, the terms of this

                                                                                    9 Stipulation and Protective Order and that they may not be Disclosed other than

                                                                                   10 pursuant to its terms and the Party making the disclosure shall secure the signature of
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 such person on a statement in the form attached hereto as Exhibit A;

                                                                                   12              g.     Mock jury participants, provided, however, that prior to the
REED SMITH LLP




                                                                                   13 Disclosure of Confidential Materials to any such mock jury participant, counsel for

                                                                                   14 the Party making the Disclosure shall deliver a copy of this Stipulation and Protective

                                                                                   15 Order to such person, shall explain that such person is bound to follow the terms of

                                                                                   16 such Order, and shall secure the signature of such person on a statement in the form

                                                                                   17 attached hereto as Exhibit A;

                                                                                   18              h.     Outside experts or expert consultants retained by the undersigned
                                                                                   19 Parties or their counsel in connection with the Proceeding, whether or not retained to

                                                                                   20 testify at any oral hearing; provided, however, that prior to the Disclosure of

                                                                                   21 Confidential Materials to any such expert or expert consultant, counsel for the Party

                                                                                   22 making the Disclosure shall deliver a copy of this Stipulation and Protective Order to

                                                                                   23 such person, shall explain its terms to such person, and shall secure the signature of

                                                                                   24 such person on a statement in the form attached hereto as Exhibit A. It shall be the

                                                                                   25 obligation of counsel, upon learning of any breach or threatened breach of this

                                                                                   26 Stipulation and Protective Order by any such expert or expert consultant, to promptly

                                                                                   27 notify counsel for the Designating Party of such breach or threatened breach;

                                                                                   28              i.     Any other person that the Designating Party agrees to in writing;
                                                                                                                          –9–
                                                                                                        JOINT STIPULATION AND PROTECTIVE ORDER
                                                                                    1                j.     Any person who was the author, recipient or copy recipient of a
                                                                                    2 document;

                                                                                    3                k.     Any person whom the parties have agreed to use as a mediator in
                                                                                    4 this Proceeding; and

                                                                                    5                l.     Any person designated by the Court in the interest of justice, upon
                                                                                    6 such terms as the Court may deem proper.

                                                                                    7         14.    Access to and/or Disclosure of Confidential Materials designated as
                                                                                    8 “Confidential- Attorneys’ Eyes Only” shall be permitted only to the following

                                                                                    9 persons:

                                                                                   10
                                                                                                     a.     The Court;
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                     b.     (1) Attorneys of record in the Proceedings for the Receiving Party
                                                                                   12
                                                                                        only (and their affiliated attorneys, paralegals, clerical and secretarial staff employed
REED SMITH LLP




                                                                                   13
                                                                                        by such attorneys who are actively involved in the Proceedings and are not
                                                                                   14
                                                                                        employees of any Party). Unless the Designating Party expressly provides in writing
                                                                                   15
                                                                                        that another Parties’ counsel of record may review materials designated as
                                                                                   16
                                                                                        Confidential- Attorneys’ Eyes Only, the Receiving Party’s counsel shall not share any
                                                                                   17
                                                                                        such material with any other counsel of record. (2) In-house counsel for the
                                                                                   18
                                                                                        Receiving Party (and the paralegal, clerical and secretarial staff employed by such
                                                                                   19
                                                                                        counsel) as deemed necessary. Each non-lawyer given access to Confidential
                                                                                   20
                                                                                        Materials shall be advised that such Materials are being Disclosed pursuant to, and
                                                                                   21
                                                                                        are subject to, the terms of this Stipulation and Protective Order and that they may not
                                                                                   22
                                                                                        be Disclosed other than pursuant to its terms;
                                                                                   23
                                                                                                     c.     Outside experts or expert consultants consulted by the
                                                                                   24
                                                                                        undersigned Parties or their counsel in connection with the Proceeding, whether or
                                                                                   25
                                                                                        not retained to testify at any oral hearing; provided, however, that prior to the
                                                                                   26
                                                                                        Disclosure of Confidential Materials to any such expert or expert consultant, counsel
                                                                                   27
                                                                                        for the Party making the Disclosure shall deliver a copy of this Stipulation and
                                                                                   28

                                                                                                                            – 10 –
                                                                                                          JOINT STIPULATION AND PROTECTIVE ORDER
                                                                                    1 Protective Order to such person, shall explain its terms to such person, and shall

                                                                                    2 secure the signature of such person on a statement in the form attached hereto as

                                                                                    3 Exhibit A. It shall be the obligation of counsel, upon learning of any breach or

                                                                                    4 threatened breach of this Stipulation and Protective Order by any such expert or

                                                                                    5 expert consultant, to promptly notify counsel for the Designating Party of such breach

                                                                                    6 or threatened breach;

                                                                                    7                c.     Any person designated by the Court in the interest of justice, upon
                                                                                    8 such terms as the Court may deem proper;

                                                                                    9                d.     Court reporters in this Proceeding and their staff (whether at
                                                                                   10 depositions, hearings, or any other proceeding);
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                e.     Any person who was either the author or recipient of the
                                                                                   12 information in question before it was disclosed in the action; and
REED SMITH LLP




                                                                                   13                f.     Any person whom the parties have agreed to use as a mediator in
                                                                                   14 this Proceeding.

                                                                                   15         15.    Confidential Materials shall be used by the persons receiving them only
                                                                                   16 for the purposes of preparing for, conducting, participating in the conduct of, and/or

                                                                                   17 prosecuting and/or defending the Proceeding only, and not for any business or other

                                                                                   18 purpose whatsoever.

                                                                                   19         16.    Any Party to the Proceeding (or other person subject to the terms of this
                                                                                   20 Stipulation and Protective Order) may ask the Court, after appropriate notice to the

                                                                                   21 other Parties to the Proceeding, to modify or grant relief from any provision of this

                                                                                   22 Stipulation and Protective Order.

                                                                                   23         17.    Disclosed Information must be stored and maintained by a Receiving
                                                                                   24 Party at a location and in a secure manner that ensures that access is limited to the

                                                                                   25 persons authorized under this Order.

                                                                                   26
                                                                                              18.    Entering into, agreeing to, and/or complying with the terms of this
                                                                                   27
                                                                                        Stipulation and Protective Order shall not:
                                                                                   28

                                                                                                                            – 11 –
                                                                                                          JOINT STIPULATION AND PROTECTIVE ORDER
                                                                                    1                a.     Operate as an admission by any person that any particular
                                                                                    2 Document, Testimony or Information marked “Confidential” or “Confidential-

                                                                                    3 Attorneys’ Eyes Only” contains or reflects trade secrets, proprietary, confidential or

                                                                                    4 competitively sensitive business, commercial, financial or personal information; or

                                                                                    5                b.     Prejudice in any way the right of any Party (or any other person
                                                                                    6 subject to the terms of this Stipulation and Protective Order) to seek a determination

                                                                                    7 by the Court of whether any particular Confidential Material should be subject to

                                                                                    8 protection as “Confidential” or “Confidential- Attorneys’ Eyes Only” under the terms

                                                                                    9 of this Stipulation and Protective Order; or to seek relief from the Court on

                                                                                   10 appropriate notice to all other Parties to the Proceeding from any provision(s) of this
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Stipulation and Protective Order, either generally or as to any particular Document,

                                                                                   12 Material or Information.
REED SMITH LLP




                                                                                              19.    Any new party to the Proceeding who has not executed this Stipulation
                                                                                   13

                                                                                   14
                                                                                        and Protective Order as of the time it is presented to the Court for signature may

                                                                                   15
                                                                                        thereafter become a Party to this Stipulation and Protective Order by its counsel’s

                                                                                   16
                                                                                        signing and dating a copy of Exhibit A attached hereto, and filing the same with the

                                                                                   17
                                                                                        Court, and serving copies of such signed and dated copy upon the other Parties to this

                                                                                   18
                                                                                        Stipulation and Protective Order.

                                                                                   19
                                                                                              20.    Any Information that may be produced by a non-party witness in

                                                                                   20
                                                                                        discovery in the Proceeding pursuant to subpoena or otherwise may be designated by

                                                                                   21 such non-party as “Confidential” or “Confidential- Attorneys’ Eyes Only” under the

                                                                                   22 terms of this Stipulation and Protective Order, and any such designation by a non-

                                                                                   23 party shall have the same force and effect, and create the same duties and obligations,

                                                                                   24 as if made by one of the undersigned Parties hereto. Any such designation shall also

                                                                                   25 function as consent by such producing non-party to the authority of the Court in the

                                                                                   26 Proceeding to resolve and conclusively determine any motion or other application

                                                                                   27 made by any person or non-party with respect to such designation, or any other matter

                                                                                   28 otherwise arising under this Stipulation and Protective Order.

                                                                                                                            – 12 –
                                                                                                          JOINT STIPULATION AND PROTECTIVE ORDER
                                                                                    1         21.    If any person subject to this Stipulation and Protective Order who has
                                                                                    2 custody of any Confidential Materials receives a subpoena or other process

                                                                                    3 (“Subpoena”) from any government or other person or entity demanding production of

                                                                                    4 Confidential Materials, the recipient of the Subpoena shall promptly give notice of the

                                                                                    5 same by electronic mail transmission, followed by either express mail or overnight

                                                                                    6 delivery, to counsel of record for the Designating Party, and shall furnish such counsel

                                                                                    7 with a copy of the Subpoena. Upon receipt of this notice, the Designating Party may,

                                                                                    8 in its sole discretion and at its own cost, move to quash or limit the Subpoena,

                                                                                    9 otherwise oppose production of the Confidential Materials, and/or seek to obtain

                                                                                   10 confidential treatment of such Confidential Materials from the subpoenaing person or
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 entity to the fullest extent available under law. The recipient of the Subpoena may not

                                                                                   12 produce any Documents, Testimony or Information pursuant to the Subpoena prior to
REED SMITH LLP




                                                                                   13 the date specified for production on the Subpoena.

                                                                                   14         22.    Nothing in this Stipulation and Protective Order shall be construed to
                                                                                   15 preclude either Party from asserting in good faith that certain Confidential Materials

                                                                                   16 require additional protection. The Parties shall meet and confer to agree upon the

                                                                                   17 terms of such additional protection.

                                                                                   18         23.    If, after execution of this Stipulation and Protective Order, any
                                                                                   19 Confidential Materials submitted by a Designating Party under the terms of this

                                                                                   20 Stipulation and Protective Order is Disclosed by a non-Designating Party to any

                                                                                   21 person other than in the manner authorized by this Stipulation and Protective Order,

                                                                                   22 the non-Designating Party responsible for the Disclosure shall bring all pertinent facts

                                                                                   23 relating to the Disclosure of such Confidential Materials to the immediate attention of

                                                                                   24 the Designating Party.

                                                                                   25
                                                                                              24.    Any party who wishes to file any Confidential Materials, or Information
                                                                                   26
                                                                                        derived from Confidential Materials, with the Court, including deposition transcripts,
                                                                                   27
                                                                                        answers to interrogatories, briefs, memoranda, affidavits, and the like, unless
                                                                                   28

                                                                                                                          – 13 –
                                                                                                        JOINT STIPULATION AND PROTECTIVE ORDER
                                                                                    1 otherwise agreed by the parties or ordered by the Court, shall file an Application for

                                                                                    2 leave to file the materials “under seal” pursuant to L.R. 79-5. The parties

                                                                                    3 acknowledge and agree that they are familiar with, or will become familiar with, the

                                                                                    4 provisions of Federal Rules of Civil Procedure Rule 5.2 and L.R. 79-5, as well as any

                                                                                    5 other requirements that exist now or may exist in the future, regarding the sealing of

                                                                                    6 court records, and agree to be bound by its provisions.

                                                                                    7         25.    The Parties shall meet and confer regarding the procedures for use of
                                                                                    8 Confidential Materials at trial and shall move the Court for entry of an appropriate

                                                                                    9 order. The use of designated materials at trial shall be governed by the orders of the

                                                                                   10 trial judge.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11         26.    Nothing in this Stipulation and Protective Order shall affect the
                                                                                   12 admissibility into evidence of Confidential Materials, or abridge the rights of any
REED SMITH LLP




                                                                                   13 person to seek judicial review or to pursue other appropriate judicial action with

                                                                                   14 respect to any ruling made by the Court concerning the issue of the status of Protected

                                                                                   15 Material.

                                                                                   16         27.    This Stipulation and Protective Order shall continue to be binding after
                                                                                   17 the conclusion of this Proceeding and all subsequent proceedings arising from this

                                                                                   18 Proceeding, except that a Party may seek the written permission of the Designating

                                                                                   19 Party or may move the Court for relief from the provisions of this Stipulation and

                                                                                   20 Protective Order. To the extent permitted by law, the Court shall retain jurisdiction to

                                                                                   21 enforce, modify, or reconsider this Stipulation and Protective Order, even after the

                                                                                   22 Proceeding is terminated.

                                                                                   23         28.    Upon written request made within thirty (30) days after the settlement or
                                                                                   24 other termination of the Proceeding, the undersigned Parties shall have thirty (30)

                                                                                   25
                                                                                        days to either (a) promptly return to counsel for each Designating Party all
                                                                                   26
                                                                                        Confidential Materials and all copies thereof (except that counsel for each Party may
                                                                                   27
                                                                                        maintain in its files, in continuing compliance with the terms of this Stipulation and
                                                                                   28

                                                                                                                          – 14 –
                                                                                                        JOINT STIPULATION AND PROTECTIVE ORDER
                                                                                    1 Protective Order, all work product, and one copy of each pleading filed with the

                                                                                    2 Court), (b) agree with counsel for the Designating Party upon appropriate methods

                                                                                    3 and certification of destruction or other disposition of such Confidential Materials, or

                                                                                    4 (c) as to any Documents, Testimony or other Information not addressed by sub-

                                                                                    5 paragraphs (a) and (b), file a motion seeking a Court order regarding proper

                                                                                    6 preservation of such Materials. To the extent permitted by law the Court shall retain

                                                                                    7 continuing jurisdiction to review and rule upon the motion referred to in sub-

                                                                                    8 paragraph (c) herein.

                                                                                    9        29.   After this Stipulation and Protective Order has been signed by counsel
                                                                                   10 for all Parties, it shall be presented to the Court for entry. Counsel agree to be bound
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 by the terms set forth herein with regard to any Confidential Materials that have been

                                                                                   12 produced before the Court signs this Stipulation and Protective Order.
REED SMITH LLP




                                                                                   13        30.   The Parties and all signatories to the Certification attached hereto as
                                                                                   14 Exhibit A agree to be bound by this Stipulation and Protective Order pending its

                                                                                   15 approval and entry by the Court. In the event that the Court modifies this Stipulation

                                                                                   16 and Protective Order, or in the event that the Court enters a different Protective Order,

                                                                                   17 the Parties agree to be bound by this Stipulation and Protective Order until such time

                                                                                   18 as the Court may enter such a different Order. It is the Parties’ intent to be bound by

                                                                                   19 the terms of this Stipulation and Protective Order pending its entry so as to allow for

                                                                                   20 immediate production of Confidential Materials under the terms herein.

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                         – 15 –
                                                                                                       JOINT STIPULATION AND PROTECTIVE ORDER
                                                                                    1 IT IS SO STIPULATED:

                                                                                    2

                                                                                    3 DATED: May 24, 2021          REED SMITH LLP
                                                                                    4

                                                                                    5                              By      /s/ Kevin C. Kroll
                                                                                                                        Amir Shlesinger
                                                                                    6                                   Kevin C. Kroll
                                                                                                                        Attorneys for Defendant Health Care
                                                                                    7                                   Service Corporation, a Mutual Legal
                                                                                                                        Reserve Company, doing business in
                                                                                    8                                   Illinois as Blue Cross and Blue Shield of
                                                                                                                        Illinois
                                                                                    9

                                                                                   10
                                                                                        DATED: May 24, 2021        MORGAN, LEWIS & BOCKIUS, LLP
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
                                                                                                                   By     /s/ Taylor C. Day
REED SMITH LLP




                                                                                   13                                   Brian M. Jazaeri
                                                                                                                        Taylor C. Day
                                                                                   14                                   Brianna Howard
                                                                                                                        Attorneys for Defendant State Farm Mutual
                                                                                   15                                   Automobile Insurance Company
                                                                                   16

                                                                                   17
                                                                                        DATED: May 24, 2021        WILLIAMS LAW FIRM PC
                                                                                   18

                                                                                   19
                                                                                                                   By     /s/ Richard D. Williams
                                                                                   20                                   Richard D. Williams
                                                                                                                        Attorneys for Plaintiff Payman R.
                                                                                   21
                                                                                                                        Emmanuel, M.D. Inc., dba Orthopedic &
                                                                                   22                                   Spine Institute of Los Angeles
                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                      – 16 –
                                                                                                    JOINT STIPULATION AND PROTECTIVE ORDER
                                                                                    1                                  ORDER
                                                                                    2
                                                                                        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                                    3

                                                                                    4
                                                                                                 May 25, 2021
                                                                                        DATED:_______________
                                                                                    5

                                                                                    6
                                                                                             /s/ CHARLES F. EICK
                                                                                      __________________________________________
                                                                                    7 Hon. Charles F. Eick

                                                                                    8 United States Magistrate Judge

                                                                                    9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                      – 17 –
                                                                                                    JOINT STIPULATION AND PROTECTIVE ORDER
                                                                                    1                                      EXHIBIT A
                                                                                    2       CERTIFICATION RE CONFIDENTIAL DISCOVERY MATERIALS
                                                                                    3        I hereby acknowledge that I, _____________________________ [NAME],
                                                                                    4 ____________________________________ [POSITION AND EMPLOYER], am

                                                                                    5 about to receive Confidential Materials supplied in connection with the Proceeding,

                                                                                    6 United States District Court for the Central District of California Case No. 2:20-cv-

                                                                                    7 11798-RGK (Ex). I certify that I understand that the Confidential Materials are

                                                                                    8 provided to me subject to the terms and restrictions of the Stipulation and Protective

                                                                                    9 Order filed in this Proceeding. I have been given a copy of the Stipulation and

                                                                                   10 Protective Order; I have read it, and I agree to be bound by its terms.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        I understand that Confidential Materials, as defined in the Stipulation and
                                                                                   12 Protective Order, including any notes or other records that may be made regarding any
REED SMITH LLP




                                                                                   13 such Materials, shall not be Disclosed to anyone except as expressly permitted by the

                                                                                   14 Stipulation and Protective Order. I will not copy or use, except solely for the purposes

                                                                                   15 of this Proceeding, any Confidential Materials obtained pursuant to this Protective

                                                                                   16 Order, except as provided therein or otherwise ordered by the Court in the Proceeding.

                                                                                   17        I further understand that I am to retain all copies of all Confidential Materials
                                                                                   18 provided to me in the Proceeding in a secure manner, and that all copies of such

                                                                                   19 Materials are to remain in my personal custody until termination of my participation

                                                                                   20 in this Proceeding, whereupon the copies of such Materials will be returned to counsel

                                                                                   21 who provided me with such Materials.

                                                                                   22        I declare under penalty of perjury, under the laws of the State of California, that
                                                                                   23 the foregoing is true and correct.

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                                 –1–
                                                                                                         JOINT STIPULATION AND PROTECTIVE ORDER
                                                                                    1 Executed this _____ day of ______________________ , 21__, at        .
                                                                                    2   DATED:                         BY:
                                                                                    3                                        Signature
                                                                                    4                                        Title
                                                                                    5                                        Address – City, State, Zip
                                                                                    6                                        Telephone Number
                                                                                    7

                                                                                    8

                                                                                    9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                      –2–
                                                                                                    JOINT STIPULATION AND PROTECTIVE ORDER
